In a child support proceeding pursuant to Family Court Act *1079article 4, the father appeals from an order of the Family Court, Westchester County (Edlitz, J.), dated September 21, 2009, which denied his objections to an order of the same court (Fur-man, S.M) dated February 20, 2009, which, after a hearing, granted his petition for a downward modification of his child support obligation only to the extent of reducing his bi-weekly obligation from $250 to $200.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections to the Support Magistrate’s order granting his petition for a downward modification of his child support obligation only to the extent of reducing his bi-weekly obligation from $250 to $200, as the record supports the Support Magistrate’s findings that the father was not entitled to a further reduction (cf. Matter of Paige v Austin, 27 AD3d 474 [2006]; Matter of Simmons v Hyland, 235 AD2d 67 [1997]).
The father’s remaining contention is unpreserved for appellate review (see Matter of Forman v Frost, 67 AD3d 908 [2009]). Angiolillo, J.P., Florio, Lott and Austin, JJ., concur.